DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 05/07/2020. 
Claims 1-15 are pending and have been examined here. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	communication unit. . . configured to receive
	vehicle selection unit. . . configured to secure
	reservation control. . . configured to allocate
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-15 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 14, and 15 the claims are directed to one of the four statutory categories (each is directed to a machine.) The claimed invention of independent claims 1, 14, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 14, and 15, as a whole, recite the following limitations:
. . . receive, from a user, a vehicle allocation request including a number of occupants, a desired boarding location, and a desired boarding time;  (claims 1, 14, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a vehicle allocation request comprising this information; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would receive vehicle allocation requests from users in performing commercial ridesharing services for users)
. . . secure one or more vehicles corresponding to the number of occupants based on the vehicle allocation request; (claims 1, 14, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could secure a vehicle corresponding to a number of occupants based on the received request; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure vehicles corresponding to numbers of occupants in performing commercial ridesharing services for users)
. . . in response to a parking space for the secured vehicle being able to be allocated to a parking candidate site corresponding to the desired boarding location during a parking time period corresponding to the desired boarding time, allocate a reservation for the parking space during the parking time period to the parking candidate site and allocate the vehicle to the user. (claims 1, 14, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could allocate reservations for parking spaces and allocate a vehicle to a user in response to a parking space being able to be allocated to a parking candidate; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would allocate reservations for parking spaces and allocate a vehicle to a user in response to a parking space being able to be allocated to a parking candidate in performing commercial ridesharing services for users)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A management method for managing vehicle parking, the management method comprising:  (claims 1, 14, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a communication unit configured to (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a vehicle selection unit configured to (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a reservation control unit configured to, (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a non-transitory memory storing one or more computer programs; (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor executing the one or more programs to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 14, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 14, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-13, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
 the parking space includes an occupied area and one or more approach areas, the occupied area is a space occupied by a vehicle when parking of the vehicle is completed, and the approach area is a space required to be secured for departure of the vehicle;
and in response to, in the parking candidate site, the occupied area for each vehicle to be reserved and the one or more approach areas being allocatable during the parking time period, the reservation control unit allocates the reservation for the parking space for the secured vehicle to the parking candidate site.
 Regarding the use of the allocation unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the addition of the one or more areas, this limitation represents general linking of the abstract idea to a particular field of use. Regarding the allocate step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could allocate a reservation for a space; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claim 3:
 wherein the occupied area and the approach area have a predetermined size according to a vehicle type of the secured vehicle.
Regarding the addition of the one or more areas of predetermined sizes, this limitation represents general linking of the abstract idea to a particular field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 4:
 wherein in response to, in the parking candidate site, a plurality of the vehicle allocation requests having been made for overlapping parking time periods and a new reservation not being able to be allocated unless the parking spaces for vehicles are overlapped with each other, the reservation control unit optimizes placement of the vehicles in the parking candidate site according to a predetermined condition to cause an overlap in which the occupied area of the parking space allocated to a vehicle that is parked on a front side is overlapped with the approach area for a vehicle that follows the vehicle parked on the front side and is parked on a rear side.
 Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the optimize step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could allocate a reservation for a space in this manner based on the overlapping time periods; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares and allow for overlapping spaces in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 5:
 wherein the condition is such that the vehicles have similar vehicle specifications, and
the reservation control unit optimizes the placement of the vehicles in the parking candidate site so that the overlap is made between the vehicles having similar vehicle specifications.
 Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the optimizing step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could allocate a reservation for overlapping spaces based on vehicle specifications; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in this manner in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
 Claim 6:
 wherein the condition is such that the vehicles mutually accept the number of occupants indicated by the vehicle allocation requests, and
the reservation control unit optimizes the placement of the vehicles in the parking candidate site so that the overlap is made between the vehicles that mutually accept the number of occupants indicated by the vehicle allocation requests.
  Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the optimize step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could allocate a reservation for a space which overlaps based on mutual acceptance of numbers of occupants; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in this manner performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 7:
 wherein in a case where a plurality of reservations have been made for overlapping parking time periods, in response to an arrival time of the user at the parking candidate site differing from the desired boarding time, the reservation control unit changes a first vehicle for the reservation made by the user to a second vehicle, and the second vehicle is a reserved vehicle different from the first vehicle, and corresponds to the arrival time and accepts the number of occupants.
  Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the change step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could change a reservation for a space based on this criteria; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in this manner in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 8:
 wherein in a case where a plurality of reservations have been made for overlapping parking time periods, in response to an arrival time of the user at the parking candidate site differing from the desired boarding time, the reservation control unit changes a first vehicle for the reservation made by the user to a second vehicle, and the second vehicle is a reserved vehicle different from the first vehicle, and corresponds to the arrival time and accepts the number of occupants.
  Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the change step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could change a reservation for a space based on this criteria; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in this manner in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 9:
 wherein the condition is an order of predetermined departure time, and
the reservation control unit optimizes the placement of the vehicles in the parking candidate site so that the overlap is made in the order of departure time.
  Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the condition and optimize step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could optimize placing of vehicles so that overlaps are made in order of departure time based on this criteria; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in this manner in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 10:
 wherein the reservation control unit monitors the parking candidate site by using a sensor to determine whether the reserved parking space is available, and the sensor is installed in advance in the parking candidate site.
  Regarding the use of the reservation control unit and a sensor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the monitor step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could monitor a candidate parking site based on received sensor data; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would monitor sensor data regarding parking spaces in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 11:
 wherein, in response to, in the parking candidate site, a plurality of the parking spaces being available for the reservation, the reservation control unit receives designation of the parking space from the user.
  Regarding the use of the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receive step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a designation of a parking space from a user if multiple are available; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would receive selections from users among spaces in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 12:
 wherein, in response to the parking space not being able to be allocated to the parking candidate site during the parking time period, the communication unit notifies the user to change the desired boarding location or the desired boarding time.
  Regarding the use of the communication unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the notify step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could notify a user that a change is needed based on no parking spaces being available; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would notify users that changes are needed if no spaces are available in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 13:
 wherein: the communication unit receives a desired alighting location from the user;
and based on the desired boarding time or a departure time, the reservation control unit estimates an arrival time at the desired alighting location, and allocates a reservation for the parking space during a time period corresponding to the anticipated arrival time to a parking candidate site corresponding to the desired alighting location.
   Regarding the use of the communication unit and the reservation control unit, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receive and estimate step, this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive an alighting location and estimate an arrival time and allocate a space corresponding to the alighting location; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial dispatching and ridesharing companies would secure parking space reservations for rideshares in this manner in performing commercial ridesharing services for users. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
 The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-13, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minster et al. (U.S. PG Pub. No. 20170267233; hereinafter "Minster") in view of Chen et al. (U.S. PG Pub. No. 20130060586; hereinafter "Chen") further in view of Kessler et al. (U.S. PG Pub. NO. 20180357912; hereinafter "Kessler").
As per claim 1, Minster teaches:
A management system for managing vehicle parking, the management system comprising:
  Minster teaches a system and method for managing and coordinating vehicle parking. (Minster: abstract, Fig. 5)
With respect to the following limitation:
a communication unit configured to receive, from a user, a vehicle allocation request including a number of occupants, a desired boarding location, and a desired boarding time;
Minster further teaches the implementation of the system and method via a computer readable storage medium in the form of a physical memory which stores instructions which, when executed by a processor, performs the functions of the system. (Minster: paragraph [0084]) Minster further teaches that the vehicle coordinator 520 may receive a communication from a user including a vehicle allocation request comprising a boarding location and boarding time. (Minster: paragraph [0033-34], Fig. 5) Minster, however, does not appear to explicitly teach that the system also receives a number of passengers in the vehicle allocation request.  
 Chen, however, teaches that a user may submit a number of passengers in a ride request and the system may use this information to match the user with a vehicle with sufficient number of available seats to accommodate the requested number of passengers. (Chen: paragraphs [0028-29, 35-36, 42]) Chen teaches combining the above elements with the teachings of Minster for the benefit of reducing the size of the searching space for vehicles which decreases responding time, reduces communication overhead, and increases likelihood of users using the system. (Chen: paragraph [0036, 48]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with the teachings of Minster to achieve the aforementioned benefits.
 Minster in view of Chen further teaches:
a vehicle selection unit configured to secure one or more vehicles corresponding to the number of occupants based on the vehicle allocation request;
 Minster further teaches the implementation of the system and method via a computer readable storage medium in the form of a physical memory which stores instructions which, when executed by a processor, performs the functions of the system. (Minster: paragraph [0084]) Minster further teaches that the system may secure a vehicle corresponding the request and may send a request to pick up the passenger to the vehicle. (Minster: paragraph [0034]) Chen, as outlined above, teaches that a user may submit a number of passengers in a ride request and the system may use this information to match the user with a vehicle with sufficient number of available seats to accommodate the requested number of passengers. (Chen: paragraphs [0028-29, 35-36, 42]) The motivation to combine Chen persists.
 With respect to the following limitation:
and a reservation control unit configured to, in response to a parking space for the secured vehicle being able to be allocated to a parking candidate site corresponding to the desired boarding location during a parking time period corresponding to the desired boarding time, allocate a reservation for the parking space during the parking time period to the parking candidate site and allocate the vehicle to the user.
 Minster further teaches the implementation of the system and method via a computer readable storage medium in the form of a physical memory which stores instructions which, when executed by a processor, performs the functions of the system. (Minster: paragraph [0084]) Minster teaches that, in response to the receipt of the ridesharing request, the system may secure and reserve an available parking candidate site at the departure location and time. (Minster: paragraphs [0016, 30, 33-36, 60]) Minster, however, does not appear to explicitly teach that a check is made that parking is available before the reservation is allowed to be secured.
Kessler, however, teaches that, in response to the receipt of a booking request, a system may check and ensure the availability of an embarkation and disembarkation slot for the ride request before going forward with the request and allocating a vehicle for the user. (Kessler: paragraphs [0244-247], Fig. 18) Kessler teaches combining the above elements with the teachings of Minster in view of Chen for the benefit of providing new and innovative systems and methods for matching passengers and vehicles to address shortcomings of current on demand transportation services and helping maintain constant vehicle flow. (Kessler: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kessler with the teachings of Minster in view of Chen to achieve the aforementioned benefits.
As per claim 2, Minster in view of Chen further in view of Kessler teaches all of the limitations of claim 1, as outlined above, and further teaches:
the parking space includes an occupied area and one or more approach areas, the occupied area is a space occupied by a vehicle when parking of the vehicle is completed, and the approach area is a space required to be secured for departure of the vehicle;
Kessler further teaches that the system may comprise an approach/exit area which is needed to be free (and reserved buffers before and after) for the embarkation and disembarkation of the vehicle, and one or more slots which are reserved for the vehicle. (Kessler: paragraphs [0085-89 126-127], Fig. 5, 7A-7B) The motivation to combine Kessler persists.
and in response to, in the parking candidate site, the occupied area for each vehicle to be reserved and the one or more approach areas being allocatable during the parking time period, the reservation control unit allocates the reservation for the parking space for the secured vehicle to the parking candidate site.
 Kessler further teaches that the system may comprise an approach/exit area which is needed to be free (and reserved buffers before and after) for the embarkation and disembarkation of the vehicle, and one or more slots which are reserved for the vehicle. (Kessler: paragraphs [0085-89 126-127], Fig. 5, 7A-7B) Kessler further teaches that phantom spaces within these areas need to be secured for approach of the vehicle at the proper time to pick up the user. (Kessler: paragraph [0125]) The motivation to combine Kessler persists.
As per claim 3, Minster in view of Chen further in view of Kessler teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the occupied area and the approach area have a predetermined size according to a vehicle type of the secured vehicle.
 Minster further teaches that the parking space may be selected such that it is large enough for the size of the vehicle. (Minster: paragraphs [0037-38, 55]) Kessler further teaches that the dedicated roadway segments and parking slots which are used may have preset lengths which accommodate vehicles of given lengths using the system. (Kessler: paragraphs [0060-63, 119, 126]) The motivation to combine Kessler persists.
As per claim 10, Minster in view of Chen further in view of Kessler teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the reservation control unit monitors the parking candidate site by using a sensor to determine whether the reserved parking space is available, and the sensor is installed in advance in the parking candidate site.
 Kessler further teaches that each slot may be equipped with a beacon (a sensor) which is used to determine whether the parking slot is available or not. (Kessler: paragraph [0206]) The motivation to combine Kessler persists.
As per claim 11, Minster in view of Chen further in view of Kessler teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein, in response to, in the parking candidate site, a plurality of the parking spaces being available for the reservation, the reservation control unit receives designation of the parking space from the user.
 Minster further teaches that the user may be asked to select a given parking space when multiple are available. (Minster: paragraph [0029-30, 75], Fig. 3)
As per claim 12, Minster in view of Chen further in view of Kessler teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein, in response to the parking space not being able to be allocated to the parking candidate site during the parking time period, the communication unit notifies the user to change the desired boarding location or the desired boarding time.
 Minster further teaches that a user may transmit the parking request, and if the first request is unsuccessful another request with different parameters may need to be sent. (Minster: paragraphs [0047, 50-51]) Kessler further teaches that a given reservation of a user may be denied or pushed back if there is insufficient capacity at the requested time. (Kessler: paragraph [0080, 242]) The motivation to combine Kessler persists.
As per claim 13, Minster in view of Chen further in view of Kessler teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein: the communication unit receives a desired alighting location from the user;
Kessler teaches that the system may estimate arrival times at a desired alighting location received from the user in response to the user indicating an origin location and boarding time. (Kessler: paragraphs [0163-172, 180-189], Fig. 13) The motivation to combine Kessler persists.
and based on the desired boarding time or a departure time, the reservation control unit estimates an arrival time at the desired alighting location, and allocates a reservation for the parking space during a time period corresponding to the anticipated arrival time to a parking candidate site corresponding to the desired alighting location.
 Kessler teaches that the system may estimate arrival times at a desired alighting location received from the user in response to the user indicating an origin location and boarding time. (Kessler: paragraphs [0163-172, 180-189], Fig. 13) The motivation to combine Kessler persists.
As per claim 14, Minster in view of Chen further in view of Kessler teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A management method for managing vehicle parking, the management method comprising:
 Minster teaches a system and method for managing and coordinating vehicle parking. (Minster: abstract, Fig. 5)
 As per claim 15, Minster in view of Chen further in view of Kessler teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A management system for managing vehicle parking, the management system comprising:
Minster teaches a system and method for managing and coordinating vehicle parking. (Minster: abstract, Fig. 5)
a non-transitory memory storing one or more computer programs;
Minster further teaches the implementation of the system and method via a computer readable storage medium in the form of a physical memory which stores instructions which, when executed by a processor, performs the functions of the system. (Minster: paragraph [0084])
a processor executing the one or more programs to:
 Minster further teaches the implementation of the system and method via a computer readable storage medium in the form of a physical memory which stores instructions which, when executed by a processor, performs the functions of the system. (Minster: paragraph [0084])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628